Citation Nr: 1709484	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to the Veteran's service-connected hypertensive heart disease with atrial fibrillation. 


REPRESENTATION

Veteran is represented by:  Sheila Mitchell, Agent


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from April 1976 to August 1985, from November 1990 to May 1991, and from April 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2009 substantive appeal, the Veteran requested a Central Office hearing.  However, in May 2010, he withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2016).

This matter was previously before the Board in January 2012 and March 2013 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

Obstructive sleep apnea was not shown in service or for several years thereafter, and the most probative evidence indicates that the Veteran's obstructive sleep apnea is not related to service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, and a VA examination report.    

The Board also notes that action requested in the prior remands have been undertaken.  Outstanding VA treatment records were associated with the claims   file, a VA examination was conducted, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Veteran seeks service connection for obstructive sleep apnea, which he asserts had its onset during service, or alternatively, was caused or aggravated by his service-connected hypertensive heart disease with atrial fibrillation.

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with obstructive sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or a service-connected disability.

A review of the Veteran's service treatment records reveals no treatment for or diagnosis of sleep apnea or sleep problems during service.  On a March 2005 post-deployment health assessment questionnaire, the Veteran denied feeling tired after sleeping.  

In July 2008, the Veteran submitted an article published in the Cleveland Clinic Journal of Medicine indicating that many people with sleep apnea also have hypertension, and vice versa.  The article further states that obstructive sleep    apnea has been known to cause or contribute to many chronic medical conditions, including atrial and pulmonary hypertension.  

A July 2008 private treatment record indicates that the Veteran's score on the   Epworth Sleepiness Scale prompted his treatment provider to order a nocturnal polysomnography to rule out a diagnosis of sleep apnea.  A July 2008 polysomnogram report shows that the Veteran was diagnosed with mild obstructive sleep apnea.

In April 2011, the Veteran underwent another private sleep study, and it was recommended that he use a continuous positive airway pressure (CPAP) machine.

A June 2011 VA sleep clinic note indicates that the Veteran had years of loud snoring and daytime sleepiness and was diagnosed with sleep apnea following a private sleep study.  In July 2011, the Veteran submitted the following letter from the VA sleep clinic treatment provider:

[The Veteran] has been seen in the sleep clinic at the Washington DC VA Medical Center.  He has been diagnosed with sleep apnea and will be starting CPAP treatment.  His sleep apnea by history goes back for many years and may be a contributant to his already service connected hypertensive heart disease.  I believe that it was as likely as not present while he was active duty and as such should be considered service connected.  

In August 2011, the Veteran submitted the following letter from a private treatment provider who indicated that he treated the Veteran since March 2008:

For the last few years he has been seen on multiple occasions with complaints of snoring and poor sleep hygiene resulting in day time fatigue and somnolence.  The clinical symptoms resulted in sleep study which concluded his diagnosis as obstructive sleep apnea for which he is now on a CPAP machine with good results.

While carefully reviewing his medical history including consultation from [the Veteran's] cardiologist, it was quite evident that he was diagnosed with high blood pressure and paroxysmal atrial fibrillation.  His blood pressure   and atrial fibrillation are currently under control with medications.  However, his diagnosis of sleep apnea 
has a strong correlation as contributing factor to his hypertension and [atrial fibrillation].

In July 2012, the Veteran underwent a VA examination, during which he reported being diagnosed with sleep apnea in 2003.  He also reported symptoms of snoring, shortness of breath, stopping breathing at night, tiredness, and fatigue.  The examiner reviewed the evidence of record and opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  In support of this, the examiner reasoned that the Veteran's medical records showed no evidence of sleep issues, fatigue, or any other complaints that would suggest the presence of sleep apnea during service.  With respect to secondary service connection, the examiner provided the following opinion:

Hypertension can be secondary to sleep apnea or the    two conditions can occur independently of each other.  Hypertension does not cause sleep apnea, nor does hypertensive heart disease or atrial fibrillation.  Sleep apnea can aggravate hypertensive heart disease and atrial fibrillation but hypertensive heart disease and atrial fibrillation do not have an effect on sleep apnea.

To the extent that the Veteran claims that he experienced symptoms of sleep apnea since service, the Board finds that such assertions are not consistent with the evidence of record.  The record is silent as to complaints of symptoms which prompted a treatment provider to order a sleep study until over three years after     the Veteran's last discharge from active duty.  Moreover, the Veteran specifically denied feeling tired after sleeping on a March 2005 post-deployment health assessment questionnaire.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  The Board finds the contemporaneous medical evidence to be more persuasive and credible than statements made after filing a claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board finds the opinions of the VA examiner to be highly probative, as they are based on a review of the evidence of record and supported with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the July 2011 opinion from the Veteran's VA treatment provider appears to be based solely on the Veteran's report that his sleep apnea symptoms began during service, which the Board has already found lacks credibility.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  The opinion otherwise provides no explanation   for the statement that that the Veteran's sleep apnea was present during service.  Accordingly, the Board assigns significantly less probative weight to this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although the Veteran believes that his sleep apnea is related service and/or his hypertensive heart disease with atrial fibrillation, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of sleep disorders are matters not capable of lay observation and require medical expertise to determine.   Thus, the opinion of      the Veteran regarding the etiology of his sleep apnea is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly  more probative than the Veteran's lay assertions. 

The Board has also considered the article from the Cleveland Clinic Journal of Medicine, the July 2011 opinion from the Veteran's VA treatment provider, and the August 2011 private medical opinion, which indicate that sleep apnea can cause or contribute to hypertension and atrial fibrillation.  However, neither the author of the article nor the Veteran's treatment providers opined that hypertension and/or atrial fibrillation cause or aggravate obstructive sleep apnea.  Thus, they are not probative of whether the Veteran's sleep apnea is secondary to a service-connected disability.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  Moreover, the article does not address the particular facts of the Veteran's case, and none of the medical opinions indicate that the article establishes that hypertension  or hypertensive heart disease causes or aggravates sleep apnea.  See, e.g. Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a general medical journal article that did not specifically opine as to the causal relationship between the veteran's condition and active service was too general to satisfy the nexus element of a service connection claim).  Indeed, the VA examiner noted that while sleep apnea can affect hypertension as the article suggests, hypertension and hypertensive heart disease do not cause or aggravate sleep apnea.  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for obstructive sleep apnea is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for obstructive sleep apnea, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for obstructive sleep apnea is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


